Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered February 7, 2007, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of robbery in the second degree arising from a gunpoint robbery of a livery cab driver. We affirm.
The defendant failed to preserve for appellate review his contention that a remark made by the trial court and remarks made by the prosecutor during summation constituted reversible error (see CPL 470.05 [2]; People v Patten, 43 AD3d 964 [2007]; People v Paixao, 23 AD3d 677 [2005]; People v Siriani, 27 AD3d 670 [2006]). Similarly, the defendant failed to preserve for appellate review his contention that he should have been afforded youthful offender treatment (see CPL 470.05 [2]; People v Warde, 45 AD3d 879 [2007]; People v Cox, 4 AD3d 481 [2004]).
Finally, the defendant was not denied the effective assistance of counsel (see People v Baldi, 54 NY2d 137 [1981]; People v Huffman, 47 AD3d 646 [2008]). Skelos, J.P, Ritter, Garni and Dickerson, JJ., concur.